Citation Nr: 0002087	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The appeal stems from disagreement with the 
original disability rating assigned for post-traumatic stress 
disorder.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The post-traumatic stress disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: panic attacks more 
than once a week; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for post-traumatic stress disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the initial 30 percent rating which 
was assigned in an August 1998 rating decision after granting 
service connection for PTSD.  The is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate rating 
for separate periods of time or "staged" ratings may be 
assigned at the time of an initial rating and the claim is 
inherently well grounded).  A claimant will generally be 
presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The VA has a duty to assist the claimant in developing facts 
which are pertinent to well grounded claims.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has been afforded a disability evaluation examination and 
a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 30 percent rating is warranted when 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The veteran testified in support of his claim for an 
increased rating for post-traumatic stress disorder during a 
video teleconference hearing in May 1999 from the Huntington 
RO.  He stated that he had problems for many years since 
leaving Vietnam.  He said that he had held 7 or 8 jobs since 
then.  He also reported that he could not show emotions.  He 
said that he had difficulty sleeping and would wake up during 
the night to check the lines.  He said that he spent much of 
his time using a computer.  He testified that he felt 
depressed and did not look forward to the future.  He said 
that he knew a lot of people, but did not have close 
relationships because he did not trust people.  He said that 
he had started to go to church, but did not socialize.  He 
stated that he felt that medication which had been prescribed 
for him had helped a little bit.  He reported doing volunteer 
work for a couple of hours a few times a week.  

The report of a clinical assessment prepared by George S. 
Hall, M.A., L.P.C.C., dated in April 1998 shows that the 
veteran gave a history of spending 13 months in Vietnam.  He 
also gave a history of having a heart attack in February 1997 
at which time his doctors put him into a liquid induced coma 
for a total of 16 days due to the severity of his condition 
and his level of agitation.  A four-way bypass was performed.  
The veteran reported that he had problems since returning 
from Vietnam.  He had trouble relaxing, trouble with being 
agitated, and his sleep was poor with dreams about Vietnam.  
He had a hard time watching war movies.  His wife reportedly 
had complained that he swung his arms during sleep.  He lived 
in a fairly isolated area, and "watched for movement" when 
he went outside.  He reported sometimes thinking that suicide 
was the only way out, but he denied having a plan or intent 
to do so.  He reported that he drank for a number of years, 
but had not do so since 1980.  He said that he did not have a 
need for food or shelter assistance since his wife worked and 
he was currently receiving disability retirement from the 
State Teacher's Retirement program.  He had been married 
since April 1969, and had two adult children who were on 
their own.  He had worked for a school district as a 
custodian, and had been receiving disability retirement 
benefits since his heart attack.  

The report further shows that the veteran's daily activities 
included going to cardiac rehabilitation.  He did household 
chores, but at a reduced pace and amount.  He said that his 
cardiologist had told him to forget about going back to work.  
He reported having no previous psychiatric treatment and no 
legal problems.  On mental status examination, the veteran 
was alert and oriented.  His mood was depressed, and he 
showed little emotion.  He admitted to suicidal ideation but 
had no plan or intent.  There were no oddities of speech or 
thought content suggesting psychotic disturbance.  His 
hygiene was appropriate, and he was dressed causally.  He was 
cooperative during the interview process.  The diagnostic 
impressions were post-traumatic disorder, chronic; and 
dysthymia, late onset.  The stressors included being a 
Vietnam combat veteran and recent job loss due to disability.  
The examiner assigned a current Global Assessment of 
Functioning (GAF) score of 60, and estimated that highest GAF 
score for the past year to be 70.   

On a VA post-traumatic stress disorder examination in May 
1998, it was noted that the veteran had served in the Marines 
in Vietnam from June 1967 to August 1968.  He reported 
traumatic events including being at Khe Sahn where they were 
pinned down by rockets and mortars for 77 days.  He said that 
they lost a lot of lives, and that he recalled carrying a 
soldier who had an un-exploded mortar in his stomach.  He 
also recalled digging two captains out of a bunker.  One was 
dead, and the other had a broken leg.  He said that his unit 
subsequently was placed at Da Nang where they were ambushed 
and seven men died and six were wounded.  He said that he was 
the only one who was not hit.  He also reported an incident 
in which a radioman died.  

The veteran reported that he had frequent nightmares related 
to these incidents.  He also said that he sometimes awoke 
with his heart pounding and his hands shaking. He also said 
that he had flashbacks off and on.  He said that he lived in 
the woods and that whenever he took his dog out he had to 
watch everywhere so that he felt safe.  He said that he could 
not hunt anymore.  He reported thinking about Vietnam and the 
terrible incidents daily.  He got irritable and did not 
socialize with anyone.  He said that he was a loner.  He said 
that about a month earlier he had started going to a VAMC for 
treatment and had been placed on medication that he felt had 
helped.  He denied any actual suicide attempts, but said that 
he had previously driven a car 100 miles per hour.  

The veteran gave a history of working at a steel mill from 
1969 until 1980 when it shut down.  He then worked in a high 
school as a custodian for fifteen years until he had a heart 
attack in 1997.  He had an automatic defibrillator placed in 
the left chest wall.  He said that he was now receiving a 
pension from the School Employee Retirement System.  

On mental status examination, the veteran was cleanly dressed 
and cooperative, honest, and open.  He had good eye contact.  
He was well oriented to three spheres.  He complained of 
forgetfulness and stated that he did not remember much about 
the previous year.  His affect was reactive.  There was some 
anxiety and depression.  There were no hallucinations or 
delusions.  No homicidal or suicidal thoughts were present.  
He reported experiencing insomnia, nightmares, flashbacks, 
intrusive daily recollections of traumatic events, vigilance 
and feelings of detachment.  The diagnosis was post-traumatic 
stress disorder.  The examiner assigned a GAF score of 51-60.  

VA outpatient medical records show that the veteran has 
received treatment for his post-traumatic stress disorder.  
The records reflect that the severity of the disorder has 
varied.  A VA medical treatment record dated in April 1998 
shows that the veteran complained of having mood swings, 
depression, anxiety and feelings of rage for 30 years.  He 
gave a history of becoming physically violent easily.  He 
said that he had a depressed mood that was worse in the 
morning.  He also reported a decrease in memory and appetite, 
and feeling withdrawn.  He said that he had insomnia and 
nightmares 2 to 3 times a month.  He denied having paranoid 
ideas or homicidal or suicidal ideation.  The examiner 
prescribed medications.  

A VA individual psychology treatment record dated in May 1998 
shows that the veteran had no overt emotional extremes, but 
reported throwing a flashlight and narrowly missing a family 
member.  In May 1998, the veteran said that he was doing 
alright.  He denied having any side effects or problems.  He 
said that he no longer had flashbacks or nightmares.  His 
sleep was restful.  He also reported that he was no longer 
depressed or having any panic attacks.  A post-traumatic 
stress disorder clinic record of the same date shows that the 
veteran's problems were in full remission.  A PTSD clinic 
record in August 1998 also shows that the veteran's problems 
were in full remission with continued medication.  On a 
November 1998 visit, the veteran said that he was doing 
alright, but that he became tired easily and slept for 10 
hours a night.  On mental status examination, he was 
coherent, relevant and had an appropriate affect.  On a 
psychology assessment dated in March 1999, psychological 
testing reflected that the veteran had severe depression and 
severe anxiety.  A VA psychology record dated in April 1999 
shows that the veteran was extremely socially withdrawn due 
to feeling increasingly defensive around other people.  

A GAF score of 51-60 indicates moderate psychological 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational , or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  
Based on the foregoing evidence, the Board finds that the 
post-traumatic stress disorder is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: panic attacks more than 
once a week; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Accordingly, despite some rather marked improvement with 
treatment at times, the Board concludes that the criteria for 
a 50 percent disability rating for post-traumatic stress 
disorder are met throughout the initial rating period.  

The Board further finds, however, that the disorder generally 
has not resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Such symptoms are 
generally not noted in the medical evidence or have been 
relatively isolated.  His hygiene and appearance, for 
example, have not been neglected.  

Further, although the veteran has occasionally reported 
suicidal ideation, he did not have a plan or intent.  The 
Board also notes that the impairment associated with the 
veteran's nonservice-connected heart disease may not be 
considered when assigning the rating for his service-
connected psychiatric disorder.  See 38 C.F.R. § 4.14 (1999) 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided).  
Accordingly, the Board concludes that a rating higher than 50 
percent is not warranted.

Finally, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that the veteran's service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been recently 
hospitalized for the disorder and there has been no medical 
evidence that the veteran is unemployable due to PTSD.  
Rather, the evidence reflects that the veteran's inability to 
return to work and subsequent retirement followed a heart 
attack and heart surgery.  Under these circumstances, 
consideration of an extra-schedular rating is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 








ORDER

A 50 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

